Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 16, 2021 has been entered. Claims 1-9 and 19-22 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-9, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits et al (US Patent No. 10,513,089) in view of Buller et al (US Patent No. 10,065,270).
Regarding claims 1-2, Tibbits discloses a method for four-dimensional printing of a composite structure (e.g. Fig. 1 is an illustration of one embodiment of a self-transforming structure 100 (col. 6, lines 20-21)). Tibbits discloses that, as illustrated in Figs. 1 and 4, the method comprises obtaining a composite layer arrangement for forming a composite laminate having a substantially flat profile; depositing a plurality of composite layers according to the composite layer arrangement to form the composite laminate, each one of the plurality of composite layers comprising longitudinal fibers having a longitudinal direction (i.e. The flexible, fibrous composite 110 forms a substrate (flat) for grains 130 of added material. The flexible 
Tibbits discloses that, the flexible, fibrous composite can be carbon fiber, glass fiber, basalt fiber, liquid crystal polymer (resin), and hybrids thereof (col. 1, lines 34-36). For example, Tibbits discloses that, Figs. 8A and 8B are illustrations showing nylon coupled to a carbon fiber (two layers (nylon and carbon) of composite fiber materials) (col. 15, lines 39-45). Thus, Tibbits discloses that, resins (for example added material from FDM 3D printer or hybrids) consolidated to one another (two layers), at least two of the composite layers being different from one another.    
Tibbits discloses activating the resin of the composite laminate to produce the composite structure comprising at least one curvature (i.e. a variety of different external stimuli can be used to cause shape transformation (forming a curvature as shown in Fig. 1). Typically, these external stimuli can also cause expansion or contraction in response to temperature changes. For example, lasers can be used to apply localized heating. … As another example, ultraviolet (UV) radiation can be used to cure UV-curable polymers (resin), which typically contact during cross-linking (col. 13, lines 32-45)).
Tibbits discloses the steps of laminating the composite layers. However, Tibbits does not explicitly disclose that the flexible, fibrous composite is deposited by 3D printing. In the same field of endeavor, 3D printing with controlling deformation (col. 2, lines 17-44), Buller discloses 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tibbits to incorporate the teachings of Buller to create the 3D object with a curvature feature of multiple layers of the 3D object.  Doing so would be possible to fabricate a complicated shape of 3D object by using the differences of thermal expansions of the composite materials.
Regarding claim 2, Tibbits discloses that a variety of different external stimuli can be used to cause shape transformation (forming a curvature as shown in Fig. 1). Typically, these external stimuli can also cause expansion or contraction in response to temperature changes. For example, lasers can be used to apply localized heating (col. 13, lines 32-36). Thus, Tibbits discloses heating the composite laminate to a first temperature. Tibbits also show that each of the photographs was taken at a room temperature. Fig. 18A is a photograph of a curve transformation, in which the added material was printed onto the flexible, fibrous composite 
Regarding claims 3 and 6, Tibbits discloses that, in the method, obtaining the composite layer arrangement includes generating a model of the composite laminate; determining a reconfiguration of the composite laminate that is expected to occur when the composite laminate corresponding to the model is activated to produce the 3D composite structure; generating the composite layer arrangement based on the reconfiguration having a radius of curvature of the composite laminate (i.e. it is believed that change in length can be modeled according to Formula (I): ΔL = α*L0*(T-T0); α = coefficient of thermal expansion (CTE), L0 = original length (e.g., of nylon), T0 = initial temperature, T = temperature  (col. 15, lines 31-36)). Thus, Tibbits discloses that based on different coefficients of thermal expansions of composite materials and the temperature changes in the modeling obtaining the composite layer arrangement comprises determining a reconfiguration of the composite laminate that is expected to occur when the composite laminate corresponding to the model is activated to produce the three-dimensional composite structure and generating the composite layer arrangement based on the reconfiguration having a radius of curvature of the composite laminate (as shown in Fig. 18 A, for example).      
Regarding claims 4-5 and 7, Tibbits discloses that, in the method, generating the model of the composite laminate comprises modeling a shrinkage of resin used in the plurality of composite layers and modeling coefficients of thermal contraction of the plurality of composite layers and determining the reconfiguration based on a shrinkage of the resin used in the 0*(T-T0); α = coefficient of thermal expansion (CTE), L0 = original length (e.g., of nylon), T0 = initial temperature, T = temperature  (col. 15, lines 31-36); In general, a flexible fibrous composite provides a substrate for an added material. Together, the flexible, fibrous composite and the added material form a combined structure. The flexible, fibrous composite and the added material typically have different expansion or contraction rates (coefficients of thermal expansions) in response to an external stimulus (temperature change), which causes the combined structure to self-transform upon exposure to the external stimulus (col. 5, lines 40-47)). 
Regarding claims 8-9, Tibbits discloses that, in the method, determining the reconfiguration comprises determining the reconfiguration due to heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature and determining the reconfiguration based on a temperature difference between the first temperature and the second temperature (i.e. Typically, these external stimuli can also cause expansion or contraction in response to temperature changes. For example, lasers can be used to apply localized heating (col. 13, lines 32-36); each of the photographs was taken at a room temperature. Fig. 18A is a photograph of a curve transformation, in which the added material was printed onto the flexible, fibrous composite according Fig. 2B (col. 18, lines 4-8). Thus, Tibbits discloses that, in the method, determining the reconfiguration comprises determining the reconfiguration due to heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature and 
Furthermore, Buller discloses that, a controller operatively connected to the material dispenser, energy beam, and cooling member and is programmed to: (i) direct the material dispenser to dispose a layer of retransformed material on the hardened material; (ii) direct the energy beam to melt a portion of the layer to form a molten portion; (iii) direct the cooling member to harden the exposed surface of the molten portion while keeping the interior of the molten portion molten; and (iv) direct the cooling member to harden the molten portion to form at least a portion of the 3D object. Thus, Buller discloses that in the method, determining the reconfiguration comprises determining the reconfiguration due to heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature and determining the reconfiguration based on a temperature difference between the first temperature and the second temperature.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tibbits to incorporate the teachings of Buller to create the 3D object with a curvature feature of multiple layers of the 3D object by determining the reconfiguration of the 3D object by heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature (hardening). Doing so would be possible to fabricate a complicated shape of 3D object by using the differences of thermal expansions of the composite materials.
Regarding claims 21-22, Tibbits discloses, for example as illustrated in Fig. 3A, the fiber orientation of at least one of the composite layers (flexible tri-axial fibrous composite) is different .    
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tibbits et al and Buller et al as applied to claim 1 above, further in view of Braunschweig et al. (US 2017/0252976).
Regarding claims 19-20, Tibbits in the combination discloses that, as another example, ultraviolet (UV) radiation can be used to cure UV-curable polymers (resin), which typically contact during cross-linking (col. 13, lines 32-45). Thus, Tibbits discloses that the activating includes inducing a chemical reaction changing a state of polymer resin from liquid to solid. However, the combination does not explicitly disclose the resin is provided in the form of thermoset resin. In the same field of endeavor, 4 dimensional printing, Braunschweig discloses that, in some embodiments, the body 140 of microfluidic cell 108 may be formed, for example, from PDMS or other material commonly used to make microfluidic components, such as, for example, silicon/glass, elastomers, thermosets, … ([0047], lines 2-6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Braunschweig to apply thermoset as the polymer in the 4D printing. Doing so would be possible to have alternative design option of polymer in the 4D printing.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742